427 F.2d 709
UNITED STATES of America, Plaintiff and Appellee,v.Leslie Allen TAYLOR, Appellant.
No. 24864.
United States Court of Appeals, Ninth Circuit.
July 6, 1970.

Appeal from the United States District Court for the Central District of California; E. Avery Crary, Judge.
John W. Loucks, Pasadena, Cal., for appellant.
Wm. Matthew Byrne, U.S. Atty., Arnold G. Regardie, Asst. U.S. Atty., Robert L. Brosio, Chief, Criminal Division, Los Angeles, Cal., for appellee.
Before CHAMBERS and DUNIWAY, Circuit Judges, and THOMPSON, District judge.
PER CURIAM:


1
The conviction for possession of goods stolen from interstate commerce is adequately supported by the record.


2
The judgment is affirmed.